                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF CALIFORNIA

                                      MEMORANDUM

Honorable Garland E. Burrell, Jr.             RE: Jorge Albert Reyes
Senior United States District Judge               Docket Number: 0972 2:08CR00392-001
Sacramento, California                            PERMISSION TO TRAVEL
                                                  OUTSIDE THE COUNTRY

Your Honor:


Jorge Albert Reyes is requesting permission to travel on a cruise to Ensenada, Baja California,
Mexico. Jorge Albert Reyes is current with all supervision obligations, and the probation officer
recommends approval be granted.


Conviction and Sentencing Date: On October 18, 2013, Jorge Albert Reyes was sentenced for
the offenses of 21 U.S.C. §§ 846 and 841 (a)(1) – Conspiracy to Distribute and Possess With Intent
to Distribute Over 500 Grams of Methamphetamine (Class A Felony).


Sentence Imposed: 94 months custody in the Bureau of Prisons (sentence reduced to 76 months),
60 months supervised release, $100 special assessment (Paid).


Dates and Mode of Travel: December 8, 2019, through December 12, 2019, via Carnival Cruise
Lines.


Purpose: Sister’s wedding and family vacation. Mr. Reyes will be traveling with his girlfriend,
Erica Gonzales.




                                                1

                                                                                                    REV. 08/2019
                                                                PERMISSION TO TRAVEL OUTSIDE THE COUNTRY__MEMO
RE:      Jorge Albert Reyes
         Docket Number: 0972 2:08CR00392-001
         PERMISSION TO TRAVEL OUTSIDE THE COUNTRY


                                      Respectfully submitted,




                                          Miriam E. Olea
                                   United States Probation Officer

Dated:     December 5, 2019
           Elk Grove, California
           (916) 930-4353




REVIEWED BY:
                            Ronnie Preap
                            Supervising United States Probation Officer



                                   ORDER OF THE COURT

The Court orders:

         ☒ Approved ☐ Disapproved

         Dated: December 6, 2019




                                                 2
                                                                                                         REV. 08/2019
                                                                     PERMISSION TO TRAVEL OUTSIDE THE COUNTRY__MEMO
